Case 6:18-cv-00241-RAS-KNM Document 31 Filed 10/20/20 Page 1 of 2 PageID #: 688




                           IN THE UNITED STATES DISTRICT COURT

                           FOR THE EASTERN DISTRICT OF TEXAS

                                        TYLER DIVISION

 HENRY E. COSEY, #637205                         §

 VS.                                             §                CIVIL ACTION NO. 6:18cv241

 DIRECTOR, TDCJ-CID                              §

                                     ORDER OF DISMISSAL

        Petitioner Henry E. Cosey, a prisoner confined at the Coffield Unit within the Texas

 Department of Criminal Justice (TDCJ) proceeding pro se and in forma pauperis, filed this federal

 petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254 challenging the denial of parole.

 The petition was referred to United States Magistrate Judge, the Honorable K. Nicole Mitchell, for

 findings of fact, conclusions of law, and recommendations for the disposition of the petition.

        On September 11, 2020, Judge Mitchell issued a Report, (Dkt. #29), recommending that

 Petitioner’s federal habeas petition be denied with prejudice. Judge Mitchell also recommended

 that Petitioner be denied a certificate of appealability sua sponte. A copy of this Report was sent

 to Petitioner at his address with an acknowledgment card. However, to date, no objections to the

 Report have been filed.

        Because objections to Judge Mitchell’s Report have not been filed, Petitioner is barred

 from de novo review by the district judge of those findings, conclusions, and recommendations

 and, except upon grounds of plain error, from appellate review of the unobjected-to proposed

 factual findings and legal conclusions accepted and adopted by the district court. Douglass v.

 United Services Auto. Ass’n, 79 F.3d 1415, 1430 (5th Cir. 1996) (en banc).




                                                 1
Case 6:18-cv-00241-RAS-KNM Document 31 Filed 10/20/20 Page 2 of 2 PageID #: 689




        The court has reviewed the pleadings in this cause and the Report of the magistrate judge.

 Upon such review, the court has determined that the Report of the magistrate judge is correct.

 See United States v. Wilson, 864 F.2d 1219, 1221 (5th Cir.), cert. denied, 492 U.S. 918 (1989)

 (holding that where no objections to a magistrate judge’s Report are filed, the standard of review

 is “clearly erroneous, abuse of discretion and contrary to law.”). Accordingly, it is

        ORDERED that the Report and Recommendation of the United States Magistrate

 Judge, (Dkt. #29), is ADOPTED as the opinion of the court. Further, it is

        ORDERED that Petitioner’s federal habeas petition is hereby DENIED with prejudice.

 Moreover, it is

        ORDERED that Petitioner is DENIED a certificate of appealability sua sponte. Finally, it

 is

        ORDERED that any and all motions which may be pending in this civil action are hereby

 DENIED as MOOT.


             .     SIGNED this the 20th day of October, 2020.




                                                           _______________________________
                                                           RICHARD A. SCHELL
                                                           UNITED STATES DISTRICT JUDGE




                                                  2
